United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.O., Appellant
and
DEPARTMENT OF THE NAVY,
CHARLESTON NAVAL SHIPYARD,
Charleston, SC, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 19-0015
Issued: July 29, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

On September 18, 2018 appellant filed a timely appeal from a March 22, 2018 decision of
the Office of Workers’ Compensation Programs (OWCP).1 The Clerk of the Appellate Boards
assigned Docket No. 19-0015.
This case has previously been before the Board.2 By decision dated November 3, 2017,
the Board affirmed in part, and set aside in part, OWCP’s overpayment decision dated
October 4, 2016. The Board found that appellant had received an overpayment of compensation
for the period September 1, 2008 to March 5, 2016 because she received compensation benefits
from OWCP and the Social Security Administration (SSA) without an appropriate offset. The
1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from March 22, 2018, the date of OWCP’s last decision, was
September 18, 2018. Because using September 24, 2018, the date the appeal was received by the Clerk of the
Appellate Boards, would result in the loss of appeal rights, the date of the postmark is considered the date of filing.
The date of the U.S. Postal Service postmark is September 18, 2018, rendering the appeal timely filed. See 20 C.F.R.
§ 501.3(f)(1).
2

Docket No. 17-0510 (issued November 3, 2017).

Board further found that the case was not in posture for decision with respect to the amount of the
overpayment or the period of the overpayment as SSA had provided OWCP with information
regarding appellant’s rate of SSA benefits beginning September 2008 both with and without
Federal Retirement System (FERS) offset while the record established that appellant was covered
under the Civil Service Retirement System (CSRS)-Offset retirement plan. The Board found that
it was unclear from the record whether the rates under the CSRS-Offset retirement plan were the
same as the rates under the FERS plan. The Board remanded the case for OWCP to obtain
additional information from SSA and the Office of Personnel Management (OPM) regarding
appellant’s retirement system and her SSA rate with and without any offset required based on her
federal civilian service. The Board instructed OWCP to then recalculate the amount and period of
the overpayment and issue a de novo decision.
In facsimile (fax) transmittals dated January 8 and February 20, 2018, OWCP requested
that SSA provide information regarding any dual benefits appellant may have received. On
March 2, 2018 SSA submitted a form which showed SSA rates with a FERS offset and without a
FERS offset from September 2008 through December 2017.
By decision dated March 22, 2018, OWCP amended the overpayment amount and found
that appellant received a $6,361.40 overpayment of compensation from September 1, 2008 through
March 3, 2018. It noted that the original overpayment was $47,469.74. OWCP reduced the
amount of the overpayment to $11,161.23 to reflect the amount of the FERS offset based on new
information from SSA. This was the difference between $47,469.74 and $36,308.51. OWCP
indicated that appellant had paid $300.00 per month since October 16, 2016 towards the original
overpayment amount for a total of 18 payments, which reduced the new amount of the
overpayment to $6,361.40. It further indicated that $4,799.83 was credited to the $11,161.23
overpayment for payments deducted from appellant’s compensation benefits. OWCP found that
as a result of the incorrect amount of FERS offset deducted from appellant’s compensation, it had
deducted $13,307.89 from her compensation for the period covering March 6, 2016 through
March 3, 2018 in error. It determined that the correct amount of the FERS offset for the stated
period was $2,445.07. OWCP subtracted $2,445.07 from $13,307.80, which yielded $10,862.82.
It determined that it had over-deducted $10,862.82 from the $6,361.40 overpayment. OWCP
therefore concluded that appellant had repaid the overpayment in full and was entitled to a refund
of $4,501.42.
The Board has duly considered the matter and finds that this case is not in posture for
decision as OWCP did not comply with the Board’s instructions as set forth in its November 3,
2017 decision. By that decision, the Board found that the record established that appellant was
not covered by FERS, but was instead under the CSRS-Offset retirement plan. On remand OWCP
was to obtain additional information from SSA and OPM regarding appellant’s retirement system
and her SSA rate with and without an offset required based on her federal civilian service.
However, OWCP calculated the amount of the overpayment in this case based only upon the
information received from SSA, which included rate information for a FERS offset and without a
FERS offset. OWCP did not determine whether the rates in the FERS plan were the same as the
rates under the CSRS-Offset retirement plan. OWCP should have sought clarification from SSA
and OPM regarding appellant’s retirement coverage under the CSRS-Offset retirement plan prior
to determining the amount of the overpayment.

2

On return of the case record OWCP should consult with SSA and OPM regarding
appellant’s retirement coverage under the CSRS-Offset retirement plan and her SSA rate with and
without any offset. Only after obtaining all of the necessary information should it then make
findings of fact regarding the amount of the overpayment. After determining the amount of the
overpayment, OWCP shall develop the matters of fault, waiver of recovery of overpayment, and
method of recovery. After this and other such further development as deemed necessary, OWCP
shall issue a de novo decision.
IT IS HEREBY ORDERED THAT the March 22, 2018 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded to OWCP for action
consistent with this order.
Issued: July 29, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

3

